United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3687
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                Angela Dee Garges,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Western
                                  ____________

                            Submitted: August 13, 2021
                              Filed: August 15, 2022
                                  ____________

Before COLLOTON, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

COLLOTON, Circuit Judge.

       Angela Garges entered a conditional guilty plea to a charge of conspiracy to
distribute methamphetamine. See 21 U.S.C. § 846. She reserved her right to appeal
an order of the district court1 denying her motion to suppress evidence that police

      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.
seized after conducting a protective sweep of a hotel room in which she was staying.
See Fed. R. Crim. P. 11(a)(2). We conclude that officers permissibly entered and
searched the hotel room, and therefore affirm the order denying the motion to
suppress.

      The disputed search occurred at a Best Western Hotel in Council Bluffs on
January 29, 2020. Police officers, responding to a tip, arrived at the hotel to arrest
one Jason Byers, who was wanted on a felony arrest warrant for the offense of false
imprisonment. Officers learned that Byers was staying with Garges in Room 246, and
they proceeded to that room.

       When a police officer knocked on the door, Garges answered. Police asked
whether Byers was present. When Garges answered affirmatively, police told her to
exit the room and escorted her down the hall and around a corner. Officers then
commanded Byers to come out of the room. One officer testified that police
handcuffed Byers “in the doorway.” Another stated that officers “did not enter the
room to place Mr. Byers in handcuffs,” but did not elaborate on where Byers was
physically seized. The district court found only that Byers came out of the room
without incident.

      After Byers was secured, police asked Garges whether there were other people
in the hotel room. She replied that there was a baby inside the room. Officers
decided to enter the room to conduct a “protective sweep.” Two officers briefly
entered the room, saw the ten-month-old baby, but found no other occupants. They
also observed drug paraphernalia in the room. Garges said that the baby did not
belong to her or Byers, that she knew only the baby’s first name, and that she did not
have a telephone number for the baby’s mother. Officers arrested Garges for drug
possession and child endangerment, and took the baby into custody for safekeeping
and return to the appropriate guardian.



                                         -2-
      Officers questioned Garges further, and she admitted that methamphetamine
was located in a black bag in the hotel room. Police obtained a search warrant for the
room and for Garges’s cellular telephone. Officers seized incriminating evidence
from the hotel room and the phone.

       A grand jury charged Garges with drug trafficking offenses, and she moved to
suppress evidence seized from the hotel room and cellular phone. Garges argued that
there was no legal justification for the protective sweep of the hotel room, and that
all evidence seized thereafter should be suppressed as a product of the unlawful
search.

       The district court denied the motion. The court ruled that the officers had a
“reasonable belief based on specific and articulable facts that the area to be swept
harbor[ed] an individual posing a danger to those on the arrest scene.” The court
cited the facts that Byers and Garges were present in the hotel room before the arrest,
that part of the room was out of the view of officers even with the door ajar, that
Byers lingered in the room out of sight after Garges was removed, and that Byers had
a history of assaultive behavior. The court thus concluded that the officers were
permitted to conduct a cursory inspection of the room, to seize drug paraphernalia
that was in plain view during the sweep, and to obtain a search warrant based on that
information. Garges then entered her conditional guilty plea, and the court sentenced
her to 120 months’ imprisonment.

       On appeal, Garges argues that the district court erred in denying the motion to
suppress because the police lacked specific and articulable facts suggesting that a
person posing a danger to the officers was located inside the hotel room. She
maintains that the officers violated her rights under the Fourth Amendment by
entering the hotel room without a warrant, and that all evidence seized as a result of
the entry should be suppressed.



                                         -3-
       The appeal requires an application of the Fourth Amendment’s prohibition on
unreasonable searches and the decision in Maryland v. Buie, 494 U.S. 325 (1990),
concerning the reasonableness of a “protective sweep” within a home. Police officers
armed with an arrest warrant may enter a home where the named suspect is located
and search anywhere in the home that the suspect might be found. Once police
officers have found the suspect, the warrant no longer provides authority to enter
rooms that have not yet been searched, but Buie held that it is still reasonable for
officers to conduct a cursory inspection of certain spaces within the home to ensure
their safety. First, officers may “as a precautionary matter and without probable cause
or reasonable suspicion, look in closets and other spaces immediately adjoining the
place of arrest from which an attack could be immediately launched.” Id. at 334.
Second, officers may “sweep” other areas in the home if there are “articulable facts
which, taken together with the rational inferences from those facts, would warrant a
reasonably prudent officer in believing that the area to be swept harbors an individual
posing a danger to those on the arrest scene.” Id. at 334-35. The district court relied
on the second source of authority; the government argues on appeal that a sweep of
the hotel room was justified on either rationale. The government also asserts
authority of officers to act as community caretakers after learning about the baby in
the room.

       We conclude that a protective sweep of the hotel room was justified here as an
inspection of “spaces immediately adjoining the place of arrest from which an attack
could be immediately launched.” Id. at 334. Although the record does not include
a finding on precisely where officers physically seized Byers, it is undisputed that
officers were positioned in the doorway to effect the arrest, and that police crossed
the threshold into the room under the authority of the warrant. The hotel room door
opened inward, R. Doc. 57-2, 57-3, and defense counsel elicited testimony that one
of the officers held the door open (thus crossing the threshold) from the time that
Garges first opened the door through the apprehension of Byers. R. Doc. 119, at 13.



                                         -4-
We may consider these undisputed facts in resolving the contested legal issue. See
United States v. McCoy, 200 F.3d 582, 583-84 (8th Cir. 2000).

       In determining whether the protective sweep was reasonable in this scenario,
we do not think it necessary to determine exactly where officers laid hands on Byers
or placed him in handcuffs. Buie says that officers may sweep spaces “immediately
adjoining the place of arrest,” but we do not read judicial opinions like statutes, and
the animating principle of Buie is that arresting officers may take reasonable steps to
protect themselves from an unexpected attack. The reasonableness inquiry under the
Fourth Amendment properly takes into account the location of both the suspect and
the officers at the time of an arrest that occurs near a boundary.

       The officers here were positioned in the doorway, and they summoned Byers
to exit. Regardless of where in the immediate vicinity of the doorway the officers
physically seized Byers, at least one officer permissibly entered the room under
authority of the warrant, and was properly positioned at least partially inside the room
while holding the door open to assist with the arrest. That officer was vulnerable to
attack from spaces immediately adjoining the entryway, and it was therefore
permissible for the police to conduct a cursory inspection of adjoining spaces without
probable cause or reasonable suspicion. Because police had crossed the threshold of
the room under the authority of a warrant before conducting the sweep, there was no
unlawful entry. Cf. United States v. Calhoun, 49 F.3d 231, 234 & n.3 (6th Cir. 1995).

       In the context of a hotel room like this one, the entire room is an adjoining
space that may be subject to a cursory inspection under Buie. The bathroom, with
door open, was immediately to the left as officers moved forward in the room. The
remaining space consisted of a single bedroom that was connected directly to the
entry area. Each of these spaces was a place from which an attack on arresting
officers could be immediately launched, and it was reasonable for officers to inspect
those areas briefly to ensure that no person posing a threat was located there. That

                                          -5-
the officers observed evidence of unlawful drug activity in plain view while
conducting the protective sweep did not violate Garges’s rights under the Fourth
Amendment.

      For these reasons, the order of the district court denying Garges’s motion to
suppress is affirmed.
                      ______________________________




                                        -6-